DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Asif Ghias on 3/17/2021.
Terminal Disclaimer
The terminal disclaimer filed on 2/18/2021 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Claims
Claim 1.       (Currently Amended) A method of detecting an unknown vulnerability related to a target asset amongst a plurality of IT assets, said method comprising the steps of:
 (a) collecting known vulnerabilities data related to said IT assets;
 (b) establishing an attack surface related to each of said IT assets and representing said attack surface by a feature vector; 

 (d) detecting said unknown vulnerability based on said similarity measure.
 Claim 7. Cancelled
Claim 8.       (Currently Amended)  The method of claim 1 
Claim 12.       (Currently Amended) A method of detecting one or more unknown vulnerabilities in a target asset amongst a plurality of IT assets, said method comprising the steps of: 
(a) collecting known vulnerabilities data related to said IT assets, said collecting done by utilizing an online crowd of participants; 
(b) establishing an attack surface related to each of said IT assets and representing said attack surface by a feature vector; 
(c) determining a similarity measure between said target asset and the remainder of said IT assets excluding said target asset, said similarity measure based on said attack surface; and 
(d) detecting said one or more unknown vulnerabilities based on said similarity measure, said detecting done by utilizing a community of researchers. 
Allowable Subject matter
Claims 1-6 and 8-12 are allowed. 
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Although the prior arts of record Kaplan (US 20160269438), Howard (US 20040268343), Baltatu (US 20100287128), Raff (US 20150381637) and Sreenivas (US 20130239167)  discloses a method of detecting an unknown vulnerability related to a target asset amongst a plurality of IT assets, said method comprising the steps of:  (a) collecting known vulnerabilities data related to said IT assets; (c) determining a similarity measure between said target asset and the remainder of said IT assets excluding said target asset, said similarity measure based on said attack surface; and  (d) detecting said unknown vulnerability based on said similarity measure. 
None of the prior arts of record alone or in combination teaches (b) establishing an attack surface related to each of said IT assets and representing said attack surface by a feature vector, in view of other limitations of the independent claims.

Updated search has yielded the following list of references that are considered pertinent to the claimed invention:
Cochenour (US 20150172300):
O’Leary (US 20080320328): Systems and methods for testing uniform resource identifier protocols, comprising a fuzzer that can accept an input, and produce a fuzzed uniform resource identifier (URI), and a debugger that monitors effects of invoking the fuzzed uniform resource identifier.
Joll (US 20140157405):   A scalable cyber-security system, method and architecture for the identification of malware and malicious behavior in a computer network. Host flow, host port usage, host information and network data at the application, transport and network layers are aggregated from within the network and correlated to identify a network behavior such as the presence of malicious code.
However, none of the listed references alone or in combination, teaches: 
None of the prior arts of record alone or in combination teaches establishing an attack surface related to each of said IT assets and representing said attack surface by a feature vector.

Any comments considered necessary by applicant must be submitted no later than payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.''
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA R HOLMES whose telephone number is (571)270-3357.  The examiner can normally be reached on Monday-Friday 8:00AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yin-Chen Shaw can be reached on 571-272-8878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANGELA R HOLMES/Examiner, Art Unit 2498   
/THANHNGA B TRUONG/Primary Examiner, Art Unit 2498